PER CURIAM:
Plaintiffs Nick Reichert and Vicki Elrod filed their petition in three counts seeking to recover the benefits allegedly due under three insurance policies issued by defendant Western and Southern Life Insurance Company. Plaintiffs also sought penalties for vexatious refusal to pay and attorney fees. Defendant Western and Southern Life Insurance Company filed its answer and plaintiffs filed their reply. Thereafter, defendant Western and Southern Life Insurance Company obtained leave of court to add Betty Reichert, the named beneficiary in the three policies, as a party defendant. The insurance company filed a “cross petition” against Betty Reichert. A later dock*692et entry shows an amended “cross petition” against Betty Reichert was filed and summons issued.
Trial was to a jury on plaintiffs’ claim against the insurance company and the jury returned verdicts in favor of plaintiffs on each count. Plaintiffs and defendant Western and Southern Life Insurance Company filed notices of appeals. However, the legal file lodged with these appeals do not show judgment was entered on the verdicts. A docket entry in the legal file recites judgment was entered in favor of Western and Southern Life Insurance Company and against Betty Reichert but it is not included in the legal file.
Judgment not having been entered we have no jurisdiction of the premature appeals and they are dismissed. First State Bank of Joplin v. Brown, 549 S.W.2d 369 (Mo.App.1977).
All concur.